AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                     District
                                              __________      of Alaska
                                                          District of __________

                  United States of America                       )
                             v.                                  )
            BYRON SHONTELL MCFADDEN                              )      Case No. 4:21-mj-00008-SAO
                       &                                         )
              ROBERTA RUTH SIELAK                                )
                                                                 )
                           Defendant(s)


                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                January 15, 2021              in the county of                                in the
                       District of          Alaska           , the defendant(s) violated:

            Code Section                                                   Offense Description
21 U.S.C. §§ 841(a)(1) and (b)(1)            Attempted Possession of Fentanyl with Intent to Distribute
(B), 846




         This criminal complaint is based on these facts:
See attached affidavit




             Continued on the attached sheet.
                                                                            Sworn to materials on recording on January
                                                                            17, 2021
                                                                                            Complainant’s signature

                                                                                      USPIS Ins. Alexander Laumb
                                                                                             Printed name and title

Sworn to before me—————
                  and signed in my presence.


Date:      January 17, 2021
                                                                                               Judge’s signature
                                                                                                    , United States Magistrate Judge
City and state:           Fairbanks, Alaska                                                   Scott A. Oravec
                                                                                             Printed name and title



                      Case 4:21-mj-00008-SAO Document 1 Filed 01/19/21 Page 1 of 1
